Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
1. Claim 1 is amended. Claims 2-17, 24-29 are canceled. 
Claims 1, 18-23, 30-33 are under consideration.

Claim Rejections - 35 USC § 103
2. (previous rejection, withdrawn) Claims 1, 18-23, 30-33 were rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Petersson et al. (“The Eurocine L3 adjuvants with subunit influenza antigens induce protective immunity in mice after intranasal vaccination,” Vaccine 28: 6491-6497 (2010); previously cited) as evidenced by Organic Materials Review Institute, “National Organic Standards Board Technical Advisory Panel Review: Glycerol Monooleate”, compiled for the USDA National Organic Program, pages 1-16 (2001); previously cited)(hereinafter “TAP Review”) in view of Fleming et al. (“Health Benefits, Risks, and Cost-Effectiveness of Influenza Vaccination in Children,” The Pediatric Infectious Disease Journal, Vol, 27, No. 11: S154-S158 (2008), previously cited), Harper et al. (“Seasonal Influenza in Adults and Children-Diagnosis, Treatment, Chemoprophylaxis, and Institutional Outbreak Management: Clinical Practice Guidelines of the Infectious Diseases Society of America,” Clinical Infectious Diseases 48:1003-32 (2009): previously cited), and Tosh et al. (“Influenza Vaccines: From Surveillance Through Production to Protection,” Mayo Clin Proc. 85(3):257-273 (2010); previously cited).

Upon further consideration in view of applicant’s amendments and arguments, the rejection is withdrawn.

3. Claims 1, 18-23, 30-33 are allowable. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement as to species inventions, as set forth in the Office action mailed on 10/6/2016, is hereby withdrawn and additional species are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
4. The following is an examiner’s statement of reasons for allowance: instant claim 1 in view of the recitations to influenza virus shedding, age range and adjuvant concentration is free of the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5. Claims 1, 18-23, 30-33 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M FRANCO G SALVOZA whose telephone number is (571)272-4468.  The examiner can normally be reached on M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M FRANCO G SALVOZA/Primary Examiner, Art Unit 1648